Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2022 has been entered.

Response to Arguments
Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive. Applicant argues that “Fukushima fails to disclose or suggest an insulation layer through which the signal probe and the first ground probe penetrate is provided on a surface of the pin block on a side of a device to be inspected, the insulation layer supporting the signal probe while not supporting the first ground probe. Rather, the retainer 3 in Fukushima is not provided to the probe 1GND for ground. Moreover, retainer 3 is not a layer. Accordingly, clam 1 is patentably distinguishable from Fukushima. Claim 18 is patentably distinguishable from Fukushima for the same reasons as claim 1.” The Examiner disagrees because given broadest reasonable interpretation to the claim language, the retainer 3 is a layer. Therefore, Fukushima discloses an insulation layer 3, particularly 31 through which the signal probe 1SIG and the first ground probe 1GND penetrate is provided on a surface of the pin block 2 on a side of a device to be inspected, see Fig. 1A, the insulation layer supporting the signal probe while not supporting [because of 31b] the first ground probe. See ¶0040, element 17 of Fukushima for grounding of the ground probe. Regarding claims 7-8, Applicant relies on argument for claim 1 as stated above. The Examiner disagrees for the same reason mentioned above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 18-20, 23-24 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima et al. (US 2007/0145990 A1).
Regarding claim 1, Fukushima et al. (hereafter Fukushima) at fig. 3 discloses a probe head, comprising:
a signal probe [1SIG];
a first ground probe [1GND]; and
a pin block [23/21, see rejection of claim 6 below] through which the signal probe and the first ground probe penetrate [as shown], wherein at least a part of the pin block is electrically conductive [due to “plating layer” ¶0037], and the pin block is electrically connected to the first ground probe [as shown] and is not electrically connected to the signal probe [as shown], and an insulation layer [3] through which the signal probe and the first ground probe penetrate [as shown] is provided on a surface of the pin block on a side [top side, see fig. 1A] of a device to be inspected, the insulation layer [3] supporting  the signal probe [using 32 of 3] while not supporting the first ground probe [because of 31b].

		
    PNG
    media_image1.png
    282
    379
    media_image1.png
    Greyscale


Regarding claim 2, Fukushima at fig. 3 discloses the probe head according to claim 1, wherein the insulation layer includes a sheet [¶0049] or a film.
Regarding claim 3, Fukushima at fig. 3 discloses the probe head according to claim 1, wherein the insulation layer [3] includes an insulating material [PEI as an example, ¶0049] applied to the surface of the pin block.
Regarding claim 4, Fukushima at fig. 3 discloses the probe head according to claim 1, wherein the insulation layer is fixed [as shown] to the pin block.
Regarding claim 5, Fukushima at fig. 3 discloses the probe head according to claim 1, wherein the pin block is made of metal [Ni, Au as an example, ¶0037].
Regarding claim 6, Fukushima at fig. 3 discloses the probe head according to claim 1, wherein the pin block includes an insulator [21] with a metal-coated [23] surface.
Regarding claim 18, Fukushima at fig. 3 discloses a probe head, comprising:
a signal probe [1SIG];
a first ground probe [1GND]; and
a pin block [23/21] through which the signal probe and the first ground probe penetrate [as shown], wherein at least a part [23] of the pin block is electrically conductive and is electrically connected to ground of a measuring instrument side [bottom side for measuring instrument, see fig. 1A], and the pin block is electrically connected [as shown] to the first ground probe and is not electrically connected [as shown] to the signal probe, and an insulation layer [3] through which the signal probe and the first ground probe penetrate [as shown] is provided on a surface of the pin block on a side [top side, see Fig. 1A] of a device to be inspected.
Regarding claim 19, Fukushima at fig. 3 discloses the probe head according to claim 18, wherein the insulation layer includes a sheet [¶0049] or a film.
Regarding claim 20, Fukushima at fig. 3 discloses the probe head according to claim 18, wherein the insulation layer includes an insulating material [PEI as an example, ¶0049] applied to the surface of the pin block.
Regarding claims 23 and 27, Fukushima at fig. 3 discloses an insulation support body [bottom layer 3], wherein the insulation support body is closer to the measuring instrument-side [fig. 1A]. 
Regarding claims 24 and 28, Fukushima at fig. 3 discloses the an insulation support body [3 as shown in fig. 1], wherein the insulation support member is longer than the pin block [portion of 2 as shown for 1] in a direction [horizontal] in which the signal probe and the first ground probe penetrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima as applied to claim 1 above, and further in view of Nakayama et al. (US 2009/0311890 A1) and Nakai et al. (JP 2005-241505 A).
Regarding claim 7, Fukushima discloses all the elements of the probe head. Fukushima is silent about a second ground probe that electrically connects the pin block to a measuring instrument-side ground. Nakayama et al. (hereafter Nakayama) in similar environment, at fig. 6 and ¶0088 discloses a pin block (conductive contact holder 9) a second ground probe [8] that electrically connects the pin block to a measuring instrument-side ground to form a more robust and strong ground. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to add second ground probe to modify Fukushima, in order to obtain advantages that Nakayama have to offer (¶0078, ¶0088).
		
    PNG
    media_image2.png
    471
    636
    media_image2.png
    Greyscale

Regarding Claim 8, modified Fukushima discloses wherein a length of the second ground probe [8 of Nakayama] is shorter than a length of the first ground probe [7 of Nakayama] , and the second ground probe is in contact with a surface of the pin block on a measuring instrument side to be electrically connected to the pin block. They are silent about a diameter of the second ground probe is larger than a diameter of the first ground probe. Rather, Nakayama at ¶0085 discloses the outside diameters of the electroconductive grounding contacts are increased out of consideration for strength, durability, and electrical conductivity. Nakai et al. (hereafter Nakai) at ¶0006-0008, page 2 discloses that it is not possible to adapt to a reduction in ball pitch when thick probe pins are used, it is clear that the outside diameters of the electroconductive grounding contacts are set as large as possible in order to establish stable ground potential in the block member, and while electroconductive grounding contacts that supply ground potential to the inspection object are limited in outside diameter in order to adapt to a reduction in ball pitch, electroconductive grounding contacts of short total length that come into contact with a measuring instrument side surface of a block and have continuity with the block are not limited in outside diameter. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date could easily have set the outside diameter of electroconductive grounding contacts of short total length to be greater than the outside diameter of electroconductive grounding contacts of long total length.


Allowable Subject Matter
Claims 21, 22, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that teach alone or in combination all the limitations of claims 21 and 25 calling for the probe head, comprising the inner diameter of the second through hole is smaller than the inner diameter of a through hole of the insulation layer into which the first ground probe is inserted.  
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that teach alone or in combination all the limitations of claims 22 and 26 calling for the probe head, comprising an inductance value between the pin block and a measuring instrument-side ground is lower than an inductance value of a portion of the first ground probe from a tip end thereof on the measuring instrument-side ground to a contact part between the first ground probe and the pin block.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



May 5, 2022